Citation Nr: 0606733	
Decision Date: 03/08/06    Archive Date: 03/23/06

DOCKET NO.  02-07 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a higher initial evaluation for residuals of a 
right knee injury, status post meniscectomy (rated as 
noncompensable from April 11, 1992 until November 30, 1992 
and from January 1, 1993 until August 17, 1994 and rated as 
10 percent disabling from August 17, 1994.)


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from September 1990 until June 
1991, with prior and subsequent service in Mississippi Army 
National Guard.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a July 2001 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Jackson, 
Mississippi.  

This matter was previously before the Board in November 2005.  
At that time, the Board denied requests to reopen claims of 
entitlement to service connection for a gastrointestinal 
disability, to include gastroesophageal reflux disease (GERD) 
and a respiratory disability, to include upper respiratory 
infections, bronchitis and sinusitis, both claimed as due to 
an undiagnosed illness.  The Board also denied, on the 
merits, a claim of entitlement to service connection for an 
acquired psychiatric disorder, to include dysthymic disorder 
and post-traumatic stress disorder (PTSD).  The veteran's 
right knee claim was remanded for additional development.  
Such development having been completed, that claim is ready 
for appellate consideration. 


FINDINGS OF FACT

1.  From April 11, 1992 until November 30, 1992 and from 
January 1, 1993 until August 17, 1994, the veteran is not 
shown to have any recurrent subluxation or instability of the 
right knee.  

2.  From August 17, 1994, the competent evidence reveals no 
more than mild recurrent subluxation or instability of the 
right knee.  

3.  The veteran does not have arthritis of the right knee 
supported by x-ray evidence.  


CONCLUSION OF LAW

The criteria for entitlement to an initial compensable 
evaluation from April 11, 1992 until November 30, 1992 and 
from January 1, 1993 until August 17, 1994 and for an initial 
evaluation in excess of 10 percent from August 17, 1994, for 
residuals of a right knee injury, status post meniscectomy, 
have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.459, 4.71a, 
Diagnostic Code 5257 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  The Board 
must ensure that the VCAA procedural requirements have been 
met before addressing the merits of the appeal.  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

It has been determined by VA's Office of the General Counsel 
(hereinafter referred to as "GC") that, when a claim of 
service connection is granted and the veteran submits a 
notice of disagreement as to the disability evaluation 
assigned, notice under 38 U.S.C.A. § 5103(a) is not required 
as to the claim raised in the notice of disagreement, 
provided that appropriate VCAA notice was provided as to the 
initial claim that was the subject of the grant.  See 
VAOPGCPREC 8-2003 (December 22, 2003).  Instead, it was 
concluded that the RO's only obligation under such 
circumstances was to develop or review the claim and, if the 
disagreement remains unresolved, to issue a statement of the 
case. 

In the present case, VAOPGCPREC 8-2003 applies.  Thus, as 
long as adequate notice was provided as to the underlying 
service connection claim for the right knee, then no further 
notice is required as to the "downstream issue" or the 
increased rating claim.  However, in the present case there 
is no indication that the veteran received appropriate notice 
as to the underlying service connection claim.  Indeed, even 
though a notice letter was issued in March 2001, the letter 
did not adequately discuss the division of responsibilities 
between VA and a claimant in developing an appeal.  
Therefore, the Board must consider the adequacy of notice as 
to the increased rating issues as in any other case.  

The Board finds that VA satisfied its duty to notify by means 
of July 2004, August 2004 and November 2005 letters from the 
agency of original jurisdiction (AOJ) to the appellant.  The 
letters informed the appellant of what evidence was required 
to substantiate the claim and of his and VA's respective 
duties for obtaining evidence.  

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The AOJ letters noted above informed 
him that additional information or evidence was needed to 
support his claim, and asked him to send the information or 
evidence to the AOJ.  In addition, the June 2005 and December 
2005 Supplemental Statements of the Case included such 
notice.  Under these circumstances, the Board is satisfied 
that the appellant has been adequately informed of the need 
to submit relevant evidence in his possession. 

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
unfavorable AOJ decision that is the basis of this appeal was 
decided prior to the issuance of appropriate VCAA notice.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of the claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's reports of VA post service treatment and 
examination.  Additionally, the claims file contains the 
veteran's own statements in support of his claim.  In this 
vein, it is noted that while the veteran provided testimony 
at a January 2004 hearing before the undersigned, such 
testimony did not address the right knee claim currently on 
appeal.  

The Board has reviewed the veteran's statements and concludes 
that he has not identified further evidence not already of 
record.  The Board has also reviewed the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Analysis

Entitlement to an increased rating

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, extensive 
evidence of record.  See, Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
Therefore, the Board will summarize the relevant evidence 
where appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to each claim.  

From April 11 to November 30, 1992, and from January 1, 1993 
until August 17, 1994, the veteran has been assigned a 
noncompensable (0 percent) evaluation for his residuals of a 
right knee injury, status post meniscectomy, pursuant to 
Diagnostic Code 5257.  That Code section contemplates 
recurrent subluxation and lateral instability of the knee.  
In order to be entitled to the next-higher 10 percent 
evaluation under Diagnostic Code 5257, the evidence must 
demonstrate mild instability.  
During the periods in question, there is no medical showing 
of right knee instability such as to warrant the next-higher 
10 percent rating under Diagnostic Code 5257.  Indeed, an 
October 1992 consultation sheet from the Medical Center at 
Keesler Air Force Base indicated a negative McMurray's test.  
That examination did not show any locking or instability of 
the right knee.  Moreover, upon VA orthopedic examination 
later in October 1992, the veteran denied any giving away of 
the right knee.  Objectively, no instability of the right 
knee was demonstrated.  The examiner was unable to produce a 
positive McMurray's sign and the veteran could satisfactorily 
heel and toe walk.  He was also able to squat and rise again.  

The Board acknowledges that records from a period of inactive 
duty for training in April 1992 reveal that the veteran 
injured his right knee stepping into a hole, and that such 
injury was considered to be in the line of duty.  The 
treatment plan involved use of a knee brace and Naprosyn for 
pain control.  However, while the injury resulted in a 
meniscal tear requiring arthroscopic surgery in November 
1992, there are no objective findings of subluxation or 
instability upon which a compensable evaluation under 
Diagnostic Code 5257 could be predicated.  Again, as detailed 
above, the objective findings from April 11, 1992 until 
November 30, 1992 and from January 1, 1993 until August 17, 
1994 do not establish any right knee instability.  As such, 
the currently assigned noncompensable evaluation in effect 
during these periods is appropriate and there is no basis for 
an increased rating.  An increase on the basis of functional 
limitation due to factors such as pain, weakness, 
incoordination and fatigability is not for application in 
this analysis of Diagnostic Code 5257, because such Code 
section is not predicated on loss of range of motion.  See 
Johnson v. Brown, 9 Vet. App. 7 (1996).  

The Board has also considered whether any alternate 
Diagnostic Code may serve as a basis for an increased rating 
here.  However, as the competent evidence does not establish 
tibia/fibula impairment, Diagnostic Code 5262 is not for 
application.  The Board finds no other potentially relevant 
Code section for consideration with respect to residuals of 
the veteran's right knee injury, status post meniscectomy.

From August 17, 1994 the veteran has been assigned a 10 
percent evaluation for his residuals of a right knee injury, 
status post meniscectomy pursuant to Diagnostic Code 5257.  
In order to achieve the next-higher 20 percent evaluation 
under that Code section, the evidence must demonstrate 
disability due to moderate instability of the right knee.  

The Board has reviewed the evidence of record and finds that, 
from August 17, 1994, the evidence does not reveal moderate 
right knee instability such as to warrant the next-higher 20 
percent rating under Diagnostic Code 5257.  Indeed, a 
treatment report dated August 17, 1994, shows a finding of 
mild laxity of the right knee.  VA examination in July 2001 
also showed that the right knee was mildly unstable 
laterally, though anterior and posterior drawer signs were 
negative at that time.  It is additionally noted that the 
veteran complained in August 2001 that his right knee was 
giving out.  Also in August 2001, he was issued a hinged knee 
brace.

Although the above evidence does reflect right knee 
instability, the weight of the evidence demonstrates that 
such instability is no more than mild in severity.  For 
example, a March 1995 health record shows that there was no 
locking or giving out of the right knee.  There was also no 
instability at that time.  A July 1996 National Guard medical 
review indicated that the right knee was stable.  
Additionally, a record from the Medical Center Keesler Air 
Force Base, apparently dated in 1998, shows negative 
McMurray's sign, negative anterior drawer sign.  The right 
knee was also negative for varus/valgus laxity.  Furthermore, 
a March 2002 VA orthopedic clinic note shows that there was 
no true locking or catching of the right knee.  The veteran 
had good stability of the cruciate ligaments, though the 
lateral collateral ligament was a little relaxed.  Subsequent 
VA outpatient treatment reports dated in June 2002 and July 
2002 continued to revealed a stable right knee.  

Further supporting the conclusion that the veteran's right 
knee instability is no more than mild in severity is a report 
of VA examination dated in November 2005.  At that time, the 
veteran's patella was tracking normally, without crepitus.  
The medial and lateral collateral ligaments were stable, as 
were the anterior and cruciate ligaments.  

Based on the foregoing evidence, then, from August 17, 1994, 
the veteran's right knee instability is found to be not more 
than mild in degree.  As such, his disability picture is 
appropriately reflected by the 10 percent evaluation 
currently in effect for the period in question and there is 
no basis for an increased rating.  In this regard, an 
increase on the basis of functional limitation due to factors 
such as pain, weakness, incoordination and fatigability is 
not for application in this analysis of Diagnostic Code 5257, 
because such Code section is not predicated on loss of range 
of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).  

The Board has again considered whether any alternate 
Diagnostic Code may serve as a basis for an increased rating.  
However, as the competent evidence does not establish 
tibia/fibula impairment, Diagnostic Code 5262 is not for 
application.  There is no other relevant Code section for 
consideration with respect to the claim entitlement to an 
increased rating for residuals of the veteran's right knee 
injury, status post meniscectomy.

Entitlement to a separate evaluation

The Board has considered the propriety of assigning an 
additional separate evaluation in the present case based on 
limitation of motion.  In this vein, a veteran who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257.  See VAOPGCPREC 23-97 
(July 1, 1997; revised July 24, 1997).  Likewise, the GC has 
also held that, when x-ray findings of arthritis are present 
and a veteran's knee disability is evaluated under Code 5257, 
the veteran would be entitled to a separate compensable 
evaluation under Diagnostic Code 5003 if the arthritis 
results in noncompensable limitation of motion and/or 
objective findings or indicators of pain.  See VAOPGCPREC 9-
98.

In the present case, the evidence does not confirm the 
presence of arthritis by x-ray.  Indeed, even though the VA 
examination report in November 2005 contains an impression of 
"early traumatic arthritis," x-rays at that time "appeared 
to be normal."  Moreover, earlier x-rays associated with the 
claims file, taken in March 1995, were not interpreted as 
showing any evidence of arthritis.  As such, a separate 
evaluation for arthritis of the right knee is not permissible 
under VAOPGCPREC 23-97 or VAOPGCPREC 9-98.  

The Board has also considered whether the veteran is entitled 
to a separate compensable evaluation for limitation of right 
leg flexion and/or extension pursuant to VAOPGCPREC 9-2004 
(September 17, 2004), which holds that where a claimant who 
has both limitation of flexion and limitation of extension of 
the same leg, they must be rated separately under diagnostic 
codes 5260 and 5261 to be adequately compensated for 
functional loss associated with injury to the leg.  However, 
the veteran's service-connected right knee injury residuals 
do not contemplate limitation of motion but are instead 
predicated on instability, an entirely distinct disability.  
Under these circumstances, VAOPGCPREC 9-2004 cannot afford a 
separate rating because neither flexion nor extension is a 
component of the service-connected disability on appeal.  

The Board notes that, even if the current disability did 
involve limitation of motion, VAOPGCPREC 9-2004 would still 
not afford the veteran a separate rating because he does not 
have limitation of right leg flexion and/or extension to a 
compensable degree so as to warrant a separate evaluation 
under 38 C.F.R. § 4.71a, Diagnostic Code 5260 and/or 5261.  
Rather, the veteran has consistently demonstrated full 
extension to zero degrees, and right leg flexion to at least 
110 degrees.  Moreover, in reaching this conclusion the Board 
has appropriately considered additional functional impairment 
due to pain per 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. 
Brown, 8 Vet. App. 202, 206-07 (1995).  

Final considerations

In conclusion, based on the evidence, the noncompensable 
evaluation of the veteran's residuals of a right knee injury, 
status post meniscectomy, in effect from April 11 until 
November 30, 1992 and from January 1, 1993 until August 17, 
1994 and the 10 percent rating in effect from August 17, 1994 
are appropriate to their respective time frame and there is 
no basis for ratings in excess of these amounts for any 
portion of the rating period on appeal.  As the preponderance 
of the evidence is against the claim, the benefit-of-the-
doubt rule is inapplicable.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2005) is not 
warranted.

 
ORDER

Entitlement to a higher initial evaluation for residuals of a 
right knee injury, status post meniscectomy, rated as 
noncompensable from April 11, 1992 until November 30, 1992 
and from January 1, 1993 until August 17, 1994 and rated as 
10 percent disabling from August 17, 1994, is denied.



____________________________________________
CHARLES E. HOGEBOOM
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


